DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on April 03, 2017. It is noted, however, that applicant has not filed a certified copy of the Japanese application serial No. 2017-073866 as required by 37 CFR 1.55.
Drawings
The drawings contains eight sheets of figures 1-9, 10A and 10B were received on 9/25/2019.  These drawings are objected by the examiner for the following reasons:
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character of “122c” in fig. 3 which character is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to because there is a typo in the words of Fig. 8. In particular, the term thereof “COLCULATE” appeared in step of S102 should be changed to --CALCULATE--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The abstract of the disclosure is objected to because if long more than 150 words.  Correction is required.  See MPEP § 608.01(b).
7.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The disclosure is objected to because of the following informalities: a) Page 9: on each of lines 14 and 17, “embodiment   ;’ should be changed to --embodiment;--; b) Page 10: on each of lines 5 and 8, “embodiment   ;’ should be changed to –embodiment, and on line 16, “example   1” should be changed to –example 1--; c) Page 16: lines 19-20, the sentence thereof “For example, the prism drive unit 130 is a motor or and actuator” is unclear. What does applicant mean by “motor or and actuator” (line 20)? Should “or and” be changed to --or an--? d) Page 17: on lines 5 and 9, “Ray 1” should be changed to --Ray1-- and on lines 6 and 9-10, “Ray 2” should be changed to --Ray2--, see Fig. 5; e) Page 18: on lines 10-11, the sentence thereof “The adjustment suppresses … is desirable” is unclear. What does applicant mean by the mentioned sentence? f) Page 21: on line 4, “Ray 2” should be changed to –Ray2--, and on line 5, “Ray 1” should be changed to “Ray 1”, see Fig. 5. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
10.	Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: the following objections and suggestions are raised to the claim.
a1) the feature thereof “an optical-path splitter … optical system into two” (lines 3-4) is unclear. What does applicant mean by “into two” (line 4)? Should “into two” be changed be changed to --into two optical paths--? See the claim on lines 13-16; and
a2) what is “λ/4”?  Should “λ/4”be changed to --quarterwave—or applicant needs to provide a definition/explanation for the term thereof “λ”.
b) In claim 2: on line 3, the feature thereof “LiNbO3   ,   YVO4   ,   calcite,   and α-BBO   .” should be changed to --LiNbO3, YVO4, calcite, and α-BBO.--.
c) In claim 6: the use of a period in the claim is improper. The feature thereof 
“satisfied the following conditional expression (2)’.
0.432  ≤   d /  │Δn│  ≤ 5.7      (2)’ “
should be changed to 
--satisfied the following conditional expression (2)’
0.432  ≤   d /  │Δn│  ≤   5.7      (2)’.--.
d) In claim 7: the use of a period in the claim is improper. The feature thereof 
“satisfied the following conditional expression (2)’’.
0.432  ≤   d /  │Δn│  ≤  4.546      (2)’’ “
should be changed to 
--satisfied the following conditional expression (2)’’
0.432  ≤   d /  │Δn│  ≤   4.546      (2)’’.--.
e) In claim 8: the use of a period in the claim is improper. The feature thereof 
“satisfied the following conditional expression (2)’’’.
0.716  ≤   d /  │Δn│  ≤  4.546      (2)’’’ “
should be changed to 
--satisfied the following conditional expression (2)’’’
0.716  ≤   d /  │Δn│  ≤   4.546      (2)’’’.--.
f) Claim 9 is objected for the reasons as set forth in element a) above.
g) In claim 10: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.15      (1)’ “
should be changed to 
--satisfied 
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.15      (1)’.--.
h) In claim 11: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.121      (1)’’ “
should be changed to 
--satisfied 
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.121      (1)’’.--.
i) In claim 12: the use of a period in the claim is improper. The feature thereof 
“expression  (1)’’’.
0.067  ≤   ΔL  x   npbs / Dy  ≤  0.121      (1)’’’ “
should be changed to 
--expression (1)’’’ satisfied 
0.067  ≤   ΔL  x   npbs / Dy  ≤  0.121      (1)’’’.--.
j) In claim 13: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.432  ≤   d /  │Δn│  ≤ 5.7      (2)’ “
should be changed to 
--satisfied
0.432  ≤   d /  │Δn│  ≤   5.7      (2)’.--.
k) In claim 14: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.432  ≤   d /  │Δn│  ≤  4.546      (2)’’ “
should be changed to 
--satisfied
0.432  ≤   d /  │Δn│  ≤   4.546      (2)’’.--.
l) In claim 15: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.716  ≤   d /  │Δn│  ≤  4.546      (2)’’’ “
should be changed to 
--satisfied
0.716  ≤   d /  │Δn│  ≤   4.546      (2)’’’.--.
m) Claim 16 is objected for the similar reasons as set forth in element a) above.
n) In claim 17: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.15      (1)’ “
should be changed to 
--satisfied 
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.15      (1)’.--.
o) In claim 18: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.121      (1)’’ “
should be changed to 
--satisfied 
0.047  ≤   ΔL  x   npbs / Dy  ≤  0.121      (1)’’.--.
p) In claim 19: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.432  ≤   d /  │Δn│  ≤ 5.7      (2)’ “
should be changed to 
--satisfied 
0.432  ≤   d /  │Δn│  ≤   5.7      (2)’.--.
q) In claim 20: the use of a period in the claim is improper. The feature thereof 
“satisfied.
0.432  ≤   d /  │Δn│  ≤  4.546      (2)’’ “
should be changed to 
--satisfied
0.432  ≤   d /  │Δn│  ≤   4.546      (2)’’.--.
r) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “an objective lens system” as recited in claim 1 (line 2), claim 9 (line 3), and claim 16 (line 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
a1) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) is/are the element(s)/mechanism for sliding the prisms to obtain the result as recited in the feature thereof “the first prism and the second prism … the second optical path” (lines 17-20). In other words, it is unclear from the claimed language how the beam splitting surface of splitter prisms is slided.
a2) the feature thereof “the first prism and the second prism … the second optical path” (lines 17-20) is indefinite because it is completely unclear how the beam splitting surface is slided. Applicant is respectfully invited to review the specification in which the splitter is formed by two prisms (121b, 121e) along a beam splitting surface (SL) on which a polarization splitting film (121f) is formed. A prism driving unit (130) is used to move one of the prism relative to the other prism along the beam splitting surface (SL) to adjust the optical path lengths (A, B). With that description provided in the specification then the claimed language as provided in the mentioned feature is not supported by the specification. Should the terms thereof “the first prism and the second prism, by sliding the beam splitting surface, to adjust” (lines 17-18) be changed to --the first prism and the second prism are slided along the beam splitting surface to adjust-- or other technical terms to make clear and the feature claimed and make the feature claimed having support from the specification?
a3) the feature thereof “an optical path length … second optical path” (lines 18-20) is indefinite. What does applicant mean by “an optical path length” of an optical path? Applicant should note that a length is measured between two points and the claim does not define any start point and an end point of an optical path. Applicant is respectfully invited to review the specification in which the optical path length of the first (or second) optical path as disclosed in the specification is the length of light from the beam splitting surface (SL) of the splitter (120) to the image surface (I) of the image sensor (122) along a first optical path A or a second optical path B, see specification in pages 14-18, for example.
a4) the feature thereof “the optical-path splitter splits light … having birefringent” (lines 13-24) make the claim indefinite because it is entirely unclear the (structural) relationships among the first optical path, the second optical path, the ordinary light and the extraordinary light. What is the optical path of the ordinary light and what is the optical path of the extraordinary light?
a5) the feature thereof “the following conditional expressions … wavelength plate” (lines 24-48) is indefinite for the following reasons:
a51) the feature thereof “ΔL denotes … the optical-path splitter (air conversion length)” (lines 29-32) is indefinite. What does applicant mean by mentioned feature with the terms “(air conversion length)” (line 32)? The similar question is also raised to the features thereof “ΔL1 denotes … wavelength plate” (lines 34-39.
a52) the feature thereof “the optical path length” (line 34) is unclear. Which “the optical path length” does applicant imply here? Applicant should note the claim recites two optical path lengths on lines 17-20 so which one is considered as “the optical path length” on line 34?
a53) the feature thereof “the focusing position” (line 37) is unclear. Which “the focusing position” does applicant imply here? Applicant should note the claim recites two focusing positions on lines 20-23 so which one is considered as “the focusing position” on line 37?
a54) the feature thereof “ΔL1 denotes … a manufacturing error of the optical-path splitter” (lines 34-36) is indefinite. What does applicant mean by the mentioned feature? What “a manufacturing error” of an optical-path splitter does applicant imply here? Is a crack in the splitter considered as a manufacturing error? 
a55) the feature thereof “Dy denotes … the objective optical system” (lines 42-45) make the expression (1) recited in the claim on line 26 unclear. 
Applicant should note that the expression (1) is understood as a condition governing the amount of adjustment of a difference in optical path lengths of the first optical path A and second optical path B, the refractive index of the beam splitter, and the height of the beam splitter after an adjustment in positions of the first and second prisms due to an activation of the prism driving unit when a λ/4 waveplate with a predefined thickness and a predefined birefringence is arranged between the objective optical system and the beam splitter. However, the definition of Dy as provided on lines 42-46 is understood as the (vertical) dimension (or the height) of the beam splitter with respect to the optical axis of the objective optical system. Such definition includes a dimension of the beam splitter before any adjustment in its height, i.e., before any movement of the prism(s) by the prism driving unit 130. Thus, the definition of Dy makes the expression (1) not correct/proper.
b) Each of claims 9 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reasons as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
17.	Each of the Japanese reference Nos. 2005-292239 and 2009-14487 is cited as of interest in that each discloses a system having a λ/4 wavelength plate and a beam splitter constituted by two prisms wherein the prisms are moved relative to each other for the purpose of adjusting optical path lengths.  Each of the US Patent Nos. 10,893,793 and 10,914,936 is cited as of interest in that each discloses an optical device having an objective optical system, a λ/4 wavelength plate and a beam splitter. Note that each of the mentioned Patents has a common inventor with the present US application.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872